351 S.W.3d 289 (2011)
Guy Andrew MOSIER, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 72719.
Missouri Court of Appeals, Western District.
November 8, 2011.
Laura G. Martin, Kansas City, MO, for appellant.
Shaun J. Mackelprang and Dora A. Fichter, Jefferson City, MO, for respondent.
Before Division Three: KAREN KING MITCHELL, Presiding Judge, JAMES M. SMART, JR., Judge and GARY D. WITT, Judge.

ORDER
PER CURIAM:
Guy Mosier appeals the denial of his Rule 24.035 motion for post-conviction relief, following an evidentiary hearing, by the Circuit Court of Buchanan County.
We affirm. Rule 84.16(b). A memorandum setting forth the reasons for this order has been provided to the parties.